Case 1:19-mj-05155-MJR Document1 Filed 05/31/19 Page 1 of 11

AO 91 (Rev. 02/09) Criminal Complaint

United States District Court

for the
Western District of New York

 

 

 

 

 

  

 

United States of America
Vv. Case No. 19-mj- SISS
NICOLE DIBBA 2 S. : : STR —
Defendant (SY |

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

Between in or about May 2018, and in or about May 2019, the defendant, Nicole DIBBA, a/k/a,
Nichole Fountain, along with others, in the Western District of New York and elsewhere, conspired and
agreed to devise a scheme and artifice to defraud individuals and to obtain money and property from
individuals by means of false and fraudulent pretenses, representations, and promises, and for the purpose
of executing such scheme and artifice did transmit writings, signs, and signals, by means of wire
communication in interstate and foreign commerce.

All in violation of Title 18, United States Code, Section 1349.
This Criminal Complaint is based on these facts:

J Continued on the attached sheet.

Kh iar A Lave.

Complainant’s signature
KATHLEEN A.GARVER
Special Agent

Federal Bureau of Investigation
Printed name and title

Sworn to before me and signed in my presence. e,
Date: _May 31, 2019 ] [eb yy Kotor.

[hdge ’s signature

 

HONORABLE MICHAEL J. ROEMER
City and State: Buffalo, New York UNITED STATES MAGISTRATE JUDGE

Printed name and title

 
Case 1:19-mj-05155-MJR Document1 Filed 05/31/19 Page 2 of 11

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

STATE OF NEW YORK.)
COUNTY OF ERIE ) SS:
CITY OF BUFFALO )

Kathleen A. Garver, being duly sworn, deposes and states:

1. 1 am employed as a Special Agent with the Federal Bureau of Investigation
(FBI) and have been so employed since 2015. The FBI is an agency within the United States
Department of Justice, which is a department within the executive branch of the United States
Government. I am currently assigned to the Buffalo Field Office and to the White Collar
Crime Squad within that office. My duties include the investigation of such offenses as bank
fraud, investment fraud, money laundering, corporate fraud, mail fraud, wire fraud, public

corruption, bankruptcy fraud and other white collar crimes.

2. I make this Affidavit in support of the issuance of a Criminal Complaint
charging NICOLE DIBBA (“DIBBA”) with a violation of Title 18, United States Code,

Section 1349 (Conspiracy to Commit Wire Fraud).

3. The statements contained in this affidavit are based upon my investigation,
information provided to me by other law enforcement personnel, my training and experience,
and the review of documents and records. Because this affidavit is being submitted for the
limited purpose of seeking a criminal complaint, I have not included each and every fact

known to me concerning this investigation. I have set forth only the facts necessary to
Case 1:19-mj-05155-MJR Document1 Filed 05/31/19 Page 3 of 11

establish probable cause to believe that DIBBA knowingly violated Title 18, United States

Code, Section 1349.

BACKGROUND OF THE INVESTIGATION
4. A “romance fraud” scheme is an orchestrated scheme to defraud and to obtain
cash and property from unsuspecting victims by making romantic overtures and appealing to
victims’ emotions. The scheme usually involves a conspiracy and often requires
coordination between conspirators. Perpetrators of such schemes utilize dating websites to
identify and target victims. In some instances, perpetrators use online services like Instagram

to communicate with potential victims.

5. Instagram is a social media platform that can be accessed via the internet on a
smartphone or other computer. Instagram owns and operates a free-access social-networking
website of the same name that can be accessed at http:/ /www.instagram.com. Instagram
allows its users to create their own profile pages, which can include a short biography, a photo
of themselves, and other information. The privacy settings on individual user accounts dictate
who is able to view the user’s profile. Ifa user profile is set to “public,” then any Instagram user

can view the public profile and communicate with that user.

6. Perpetrators of the romance fraud scheme engage victims, and build rapport,
in a series of regular telephonic communications, text messages, and other online

communications. One aspect of the romance fraud scheme involves the use of images or

-2-
Case 1:19-mj-05155-MJR Document1 Filed 05/31/19 Page 4 of 11

photographs downloaded via the Internet that are purported to depict the individuals with
whom the victims are communicating. These photographs are provided to the victims

during the co-conspirators’ communications with the victims.

7. Over a period of time, usually weeks, a perpetrator will gain the trust of a
prospective victim through manipulation, misrepresentations, fraud and deceit. Once trust
is obtained, perpetrators convince victims to transfer cash and other assets to members of the
conspiracy. Perpetrators often will manufacture a false and expensive excuse that prevents
the perpetrator and victim from meeting. The victim is offered a difficult choice: either pay
to remove the obstacle that prevents a meeting or wait until some unknown time in the future
to meet the person of his/her dreams. Since victims are emotionally invested, they often-
times agree to a transfer of cash or assets. Many times victims are directed to make an
electronic transfer of cash in such a manner that it becomes difficult for law enforcement
agencies to trace, usually using multiple shell corporations with actual bank accounts to
effectuate the transfer to members of the conspiracy. Multiple members of the conspiracy
are responsible for collecting and distributing the proceeds of the fraud to other members of

the conspiracy.

THE SCHEME TO DEFRAUD
8. In or about May 2018, Victim 1, a person known to the government who resides

in the Western District of New York, was contacted online via Instagram by a person

purportedly named RICHARD EDVIN (“EDVIN’”).

3.
Case 1:19-mj-05155-MJR Document1 Filed 05/31/19 Page 5 of 11

9. EDVIN is an alias used by an unknown member of the conspiracy to interact
romantically with potential victims. EDVIN maintained Facebook and Instagram accounts
utilizing images from Individual 1, a person known to the government who resides in the state
of California. Individual 1 was not aware that his images were being used in furtherance of

this scheme to defraud.

10. EDVIN and Victim 1 regularly began communicating online. Victim 1
thought she was communicating with the person whose images she was shown, namely
Individual 1. EDVIN and Victim 1 almost immediately entered into a friendship that

ultimately turned into a romantic and intimate online relationship.

11. After the initial online contact via Instagram, EDVIN communicated with
Victim 1 via text messages and phone calls. EDVIN primarily used phone number (XXX)

XXX-3568 to communicate with Victim 1.

12. The relationship between Victim 1 and EDVIN eventually became intense.
They communicated on an almost daily basis between May 2018 through November 2018.
EDVIN gained Victim 1’s trust through personal and intimate conversations. EDVIN
created a false and fraudulent background story for himself in order to manipulate Victim 1.
He told Victim 1 that he was located in Oregon, but was going to be traveling out of the

country for approximately two months to bring an oil rig off the coast of China back online.
Case 1:19-mj-05155-MJR Document1 Filed 05/31/19 Page 6 of 11

13. While purportedly on the oil rig, EDVIN gave Victim 1 online access to a
Suisse Bank account and had Victim 1 move money around from this account. This appears
to be done in a further attempt to gain the trust of Victim 1. Victim 1 did access EDVIN’S
bank account and moved money as directed by EDVIN. Since the account contained a
substantial amount of money, Victim 1 was led to believe that EDVIN completely trusted her.
The implication was that since EDVIN trusted Victim 1, Victim 1 should completely trust

him.

14. EDVIN explained to Victim 1 that he wanted to meet her but was unable to
travel until the oil rig was up and running. However, the oil rig had expensive repair issues
that required immediate attention. EDVIN began asking Victim 1 for money to assist him
with purchasing equipment to fix the oil rig. Each time EDVIN requested money, it was

needed urgently for the repair.

15. | EDVIN told Victim 1 that the funds were to be utilized for the maintenance
and care of equipment on the oil rig, or for new equipment for the rig, and that her funds
would be repaid to her upon his return to the United States. EDVIN successfully convinced

Victim 1 to send money to several bank accounts.

16. EDVIN provided Victim 1 with wire transfer instructions. Victim 1 was

directed by EDVIN to wire transfer money to a bank account ending in 9795 in the name of
Case 1:19-mj-05155-MJR Document1 Filed 05/31/19 Page 7 of 11

Stoich Investments, LLC at SunTrust Bank in order to purchase parts for the oil rig. EDVIN

told Victim 1 that the company EDVIN worked for had an account at SunTrust Bank.

17. QOnor about June 19, 2018, Victim 1 wire transferred $40,000 from her account
at M&T Bank in the state of New York to the Stoich Investments, LLC bank account ending
9795 at SunTrust Bank. The SunTrust Bank, and the account for Stoich Investments, LLC,

were located in the state of Georgia.

18. The investigation has determined that upon receipt of Victim 1’s $40,000 wire
transfer to the Stoich Investments, LLC SunTrust Bank account ending in 9795, $4,000 was
withdrawn in cash and $36,000 was transferred from the Stoich Investments, LLC bank
account to a bank account in China in the name of Ningbo Wanhe Industry Co LTD
(“Ningbo”). Ningbo appears to be a shell company that purportedly specialized in garment
accessories. Ningbo does not appear to be a true business, or a supplier of replacement parts

for an oil rig.

19. On December 27, 2017, DIBBA opened SunTrust Bank account number
ending in 9795 and she was the only authorized signatory on the account. When opening
the account, DIBBA provided the bank with the following information for her: email address

colei5611@icloud.com and telephone number (KXX)XXX-9431.
Case 1:19-mj-05155-MJR Document1 Filed 05/31/19 Page 8 of 11

20. Between December 27, 2017 and November 30, 2018, more than $723,000 was
deposited into the SunTrust Bank account number ending in 9795. It appears from the
investigation to date that the vast majority of the deposits were from individuals, or entities
associated with individuals, who were the victims of a romance fraud scheme or other similar
schemes to defraud. Subsequent to the SunTrust Bank account deposits referenced above,

DIBBA withdrew in excess of $232,000 in cash.

21. In addition to the $40,000 wire to Stoich Investments, LLC, Victim 1 also
conducted the following six wire transfers at the direction of EDVIN, all from her M&T Bank
account located. in the Western District of New York to the following financial institutions,

all outside of the state of New York:

 

 

 

 

 

 

 

 

 

 

 

Date Amount Financial Institution
June 6, 2018 $30,000 Bank of America, Georgia
June 18, 2018 $35,000 First City Bank, Nigeria
July 6, 2018 $50,000 First City Bank, Nigeria
July 19, 2018 $29,500 First City Bank, Nigeria
July 30, 2018 $14,000 First City Bank, Nigeria
August 29, 2018 | $18,000 Wells Fargo, Georgia

 

In total, Victim 1 sent seven wire transfers between June 6, 2018 and August 29, 2018 totaling

$216,500.

22. In addition to the seven wire transfers referenced above, between on or about
June 6, 2018 and on or about November 13, 2018, EDVIN persuaded and directed Victim 1

to send funds and goods such as iTunes gift cards, a computer, speakers, headphones, and an
Case 1:19-mj-05155-MJR Document1 Filed 05/31/19 Page 9 of 11

Apple watch, all valued at more than $34,000, to members of the conspiracy. The total loss

to Victim 1 was more than $250,000.

NICOLE DIBBA/ STOICH INVESTMENTS, LLC
23. According to the State of Georgia Corporations Division, DIBBA is the
registered agent for Stoich Investments, LLC with the physical address of 2651 Favor Road,
Marietta, Georgia 30060. This address is the same address listed on DIBBA’s Georgia
driver’s license. Stoich Investments, LLC was registered as an entity purportedly involved in
“wholesale trade.” Stoich Investments, LLC was formed on March 24, 2017 and was

dissolved on September 7, 2018.

24. Areview of SunTrust Bank records revealed that DIBBA was the sole signatory
on the Stoich Investments, LLC bank account. Your affiant has reviewed bank statements
and videos of transactions conducted on behalf of Stoich Investments, LLC from October
2018 until December 2018. Your affiant has also reviewed a Georgia driver’s license
photograph belonging to NICOLE DIBBA. The female conducting the transactions on behalf
of Stoich Investments, LLC in the bank videos and the female on DIBBA’s driver’s license
are the same individual. Our investigation has not identified anyone other than DIBBA

conducting transactions on the Stoich Investments, LLC account.

25. On December 3, 2018, Special Agents from the New Orleans, Louisiana

Division of the FBI interviewed DIBBA at her current residence located at 712 Village Lane

-8-
Case 1:19-mj-05155-MJR Document1 Filed 05/31/19 Page 10 of 11

Drive, Marietta, Georgia 30060 in an unrelated but similar investigation. Special Agents
interviewed DIBBA relative to the transfer of fraudulently obtained funds which passed

through the Stoich Investments, LLC bank account ending in 9795 at SunTrust Bank.

26. DIBBA told the interviewing Agents that she maintained an email address of
colei5611@icloud.com and that she used cellular telephone number XXX-XXX-7967. In
addition, DIBBA stated that she was not the registered agent of Stoich Investments, LLC with
the State of Georgia Corporations Division; she banked with Navy Federal Credit Union and
Citizens First Bank; and she was unemployed but previously had worked at a doctor’s office.
After reviewing photographs from SunTrust Bank video footage, Special Agents from the
New Orleans, Louisiana Division of the FBI who interviewed DIBBA on December 3, 2018

stated that the woman depicted in the photographs was the same individual whom they

interviewed.

27. On December 12, 2018, subsequent to the above interview with the FBI,
DIBBA emailed the interviewing Agent from her colei5611@icloud.com email address in
response to a request for any documentation pertaining to Stoich Investments, LLC. DIBBA’s
email response stated: “I Nicole Dibba have no were about (sic) of the account documents

asked forth (sic).”
Case 1:19-mj-05155-MJR Document1 Filed 05/31/19 Page 11 of 11

CONCLUSION
28. | Wherefore, in consideration of the foregoing, I respectfully submit that there is
probable cause to believe NICOLE DIBBA has committed a violation of Title 18, United
States Code, Section 1349 (Conspiracy to Commit Wire Fraud). I respectfully request that

a Criminal Complaint and Arrest Warrant be issued for NICOLE DIBBA.

REQUEST FOR SEALING ORDER

29. — Itis respectfully requested that this Court issue an Order sealing, until DIBBA’s
arrest, all papers submitted in support of this Application, including the Application,
Affidavit, and Arrest Warrant for DIBBA. Sealing is necessary because DIBBA is not aware
that criminal charges are forthcoming and DIBBA’s current location will need to be
determined in order to execute the Arrest Warrant. Thus, there is reason to believe the
immediate unsealing of the documents at this point would impair the ability of law
enforcement to locate the subject and secure her appearance in Court, and could also

negatively affect officer safety during the execution of the Arrest Warrant.

btthbn te Lowe.

KATHLEEN A. GARVER
Special Agent
Federal Bureau of Investigation
yor
Sworn to before me this 31 day
of May, 2019.

HONORABLE pile J. ROEMER
United States Magistrate Judge

-10-
